Name: Commission Regulation (EEC) No 3046/85 of 31 October 1985 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11 . 85 Official Journal of the European Communities No L 290/43 COMMISSION REGULATION (EEC) No 3046/85 of 31 October 1985 fixing the aid for soya beans sion that the amount of the aid at present in force should be altered as set out in this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), and in particular Article 2(7) thereof, Whereas the amount of the aid referred to in Article 2(1 ) of Regulation (EEC) No 1491 /85 was fixed by Regulation (EEC) No 2469/85 (2), as last amended by Regulation (EEC) No 2870/85 (3) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2469/85 to the information at present available to the Commis HAS ADOPTED THIS REGULATION : Article 1 The aid referred to in Article 2 of Regulation (EEC) No 1491 /85 is hereby fixed at 34,523 ECU per 100 kilograms. Article 2 This Regulation shall enter into force on 1 November 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 151 , 10 . 6. 1985, p. 15 . O OJ No L 234, 31 . 8 . 1985, p . 42. (3) OJ No L 275, 16 . 10 . 1985, p. 19 .